I dissent from the majority opinion, and think that, under section 8203, Hemingway's Code 1927 (chapter 193, Laws of 1920), there should be deducted, from the total value of capital stock paid in, surplus, and undivided profits, the amount invested in real estate. It seems to me that the language of the statute, directing the president, cashier, or other officer of each bank to deliver to the assessor of taxes a written statement, under oath, of the number and amount of all the shares of capital stock paid in, and the sum of all undivided profits, or, if it be not a corporation, then the amount of its capital and of the sum of all undivided profits or surplus or accumulation of any sort constituting part of the assets of the bank, and not includingits real estate, clearly contemplated that the amount invested in land shall be segregated from the other things required by the statute, and, in determining the value of the other assets, the amount invested in real estate should be deducted. This was expressly held to be the scheme in construing this identical statute in the case of Merchants'  Farmers' Bank v. Kosciusko,149 Miss. 835, 116 So. 88, the first syllabus in that case reading:
"Under section 8203, Hemingway's Code 1927 (chapter 193, Laws of 1920), money invested by a bank in real *Page 443 
estate is deducted from the amount of the capital stock, surplus, and undivided profits; and where a bank domiciled in a city owns property outside of the city limits, the city is not entitled to assess for taxes that part of the capital, surplus, and undivided profits invested in real estate outside of the city limits."
Following this scheme would make the assessment of a bank's capital easy and, where a bank owned real estate outside of the county, the amount of such real estate should be deducted, showing that such part of the property owned by the bank was outside the limits of the taxing district. It could also easily show the amount of the capital invested in real estate in the county where the bank is situated, and, by deducting this from the capital stock, surplus, and undivided profits, we would have precisely what the statute contemplated should be taxed.
Again, it seems to me that, inasmuch as the assessment is a binding and conclusive judgment as to the value between the state and the taxpayer, and as the law requires all property to be assessed at its true value, it could not be competent to hear proof other than the assessment upon such value in the years in which real estate is not assessed. In such years, the assessed value of the land would be conclusive upon both the taxpayer and the county and state. In the years in which both real estate and personal property are assessed, it would be easy for the taxing authorities to tax same in proper proportions, giving the land a suitable value as compared with other lands, and the capital stock and surplus their proper value as compared with other property of that kind. No difficulty would appear in administering tax laws in this way.
Under the scheme announced in the majority opinion, the bank may have but a small amount invested in real estate, measured by what it paid for it; but, when it comes to deducting that from the rest of the property, *Page 444 
the land could be "boosted," and this bank would escape its just taxation upon its capital stock and surplus. The scheme for taxing banks has been declared to be highly favorable to them by this court. Magnolia Bank v. Board of Supervisors of Pike County,111 Miss. 857, 72 So. 697, 3 A.L.R. 1365; Bank of Oxford v. Town of Oxford, 70 Miss. 504, 12 So. 203. As proof that this statement of a favorable scheme of taxation as to banks is true, it is only necessary to refer to section 8197, Hemingway's Code 1927 (section 4266, Code of 1906), wherein it is provided that individuals and corporations (other than banks) lending money in this state shall be taxable thereon, and if any such person fail or refuse to give in his assessment, or if a true assessment be not given, the assessor shall assess such person as he shall have reason to believe correct, and shall forward to the party a notification of the assessment having been made. And the assessor is authorized to address written interrogatories to any agent, or any nonresident, or other person, for the purpose of obtaining such information. Under the laws of this state, individuals and corporations not otherwise specially provided for pay taxes upon money and other evidences of debt, where a rate of interest is charged that is greater than six per cent per annum, but as to banks no such ruling applies. They may have any amount of such paper, and the law permits eight per cent to be collected, and yet the banks pay no tax thereon. They are only required to pay the market value or the actual value on their stock. A large part of the business of many banks is conducted through the medium of acquiring money at a cheap rate and lending it at a high rate, and in lending their deposits, on many of which no interest is paid, at the full legal rate, or such other contract rate as it may see proper to take. *Page 445 
I do not feel that we are called upon to construe the statute, so as to give them further immunity from public burdens.